Learned, P. J.:
The affidavit of the assessors is defective in a material point, and the defect was doubtless intentional. To say that they had estimated the value of the real estate at the' sums which they had *257•decided to be tbe assessed value thereof, is a plain evasion of the .-statute, and means little or nothing. To omit the clause “ and at. which they would appraise,” &c., leaves out a very important part -of the statutory affidavit. And the remaining omission and alteration carry out the violation of the statute.
In the case of Parish v. Golden (35 N. Y., 462), the omission in the affidavit was only in the words “ and such other property as is •exempt by law from taxation.” It was held that this was not fatal to jurisdiction.
That case is very different from the present. At the most it was an omission, and, as the word “ taxable ” appeared previously, the affidavit did not affirmatively state any improper act. (Westfall v. Preston, 49 N. Y., 349.) But the present affidavit is really a statement that the assessors have estimated the real estate at such sums as they arbitrarily chose; while the substitution of the word ■“ knowledge ” for “ judgment ” limits the assessment of personal property to the narrow extent of their knowledge, exclusive of proof.
The case of Van Rensselaer v. Whitbeck (7 N. Y., 517), applies directly to the present case. The defects are very similar, and were doubtless made with the same object in both cases. That case is recognized as sound in Westfall v. Preston, ut supra. It •cannot be necessary to discuss a question thus settled and settled wisely.
Judgment must be rendered, on the submission for the amount claimed by the plaintiffs, with costs.
Present — Learned, P. J., Bockes and Bollett, JJ.
Judgment rendered, on submission for plaintiffs.